ABRUZZO, District Judge.
This is a motion for an order dispensing with the appointment of Commissioners of Appraisals and ordering and directing that all claims for compensation in this proceeding be heard and determined by the Court without a jury upon proper notice to all parties.
It is discretionary with the Court whether an order should be made in accordance with this motion. Undoubtedly, in some cases, it is more feasible to have the compensation fixed by the Court. If that were the case, the matter would be placed on a civil term calendar without a jury by order of Court. On the other hand, instances arise where it would be much more practicable to have Commissioners of Appraisals appointed and the claims for compensation would be brought on to be heard before' them.
In the proceedings at bar, the property involved is that commonly known as “Wallabout Market”. From a description of the land taken by the power of eminent domain, it is disclosed that many buildings, structures and improvements have been constructed thereon, some of which have been erected by tenants as the result of leases with the City of New York. Aside from claims for these structures, claims have also been made for fixtures and appurtenances necessarily installed for the operation of the businesses of the tenants. Up to the present time, several questions of law have been passed upon relative to this proceeding by this Court and it now appears that the only question to be disposed of is the one relating to the fair and just compensation for the parcels taken by the government by virtue of this condemnation proceeding.
The parcels upon which compensation is to be fixed are very numerous and for the Court to pass upon each and every one of them would involve a great deal of time, perhaps six months or more, to the exclusion of the disposition of other court matters.
In reviewing the various methods of awarding compensation for land acquired by the government by condemnation, it appears wiser in this particular proceeding to resort to the procedure of appointing Commissioners.
Therefore, the motion to dispense with the .appointment of Commissioners of Appraisals is denied.
Settle order on notice.